                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LEREX R. DOOLEY,                                             CIVIL ACTION
               Petitioner
          v.

ERIC TICE et al.,                                            NO. 17-4315
                      Respondents

                                            ORDER

       AND NOW, this 12th day of December, 2019, upon consideration of Petitioner Lerex R.

Dooley's Petition for Writ of Habeas Corpus (Doc. No. 1), Magistrate Judge Linda K. Caracappa's

December 3, 2018 Report and Recommendation (Doc. No. 24), Mr. Dooley's Objections to the

Report and Recommendation (Doc. No. 27), Mr. Dooley's Motion for Leave to File Addendum

(Doc. No. 29), the Court's February 25, 2019 Order referring this case to Magistrate Judge

Caracappa for a Report and Recommendation addressing whether the procedural defaults of the

claims set out in grounds one and three of Mr. Dooley's petition are excused because of the alleged

ineffective assistance of counsel during Mr. Dooley's initial-review collateral proceeding (Doc.

No. 30), Magistrate Judge Linda K. Caracappa's August 15, 2019 Supplemental Report and

Recommendation (Doc. No. 34), and Mr. Dooley's Motion for Leave to Supplement Record (Doc.

No. 36), it is ORDERED that Mr. Dooley's Motion for Leave to Supplement Record is DENIED

as outlined in the Court's accompanying Memorandum.
